DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.



Claims 1-24 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Jang (US 2007/0269991).1
	Claim 1:  Jang teaches semiconductor-metal complex comprising semiconductor nanoparticles having metal nanoparticles bonded to the sidewalls (i.e. edges) of the semiconductor (Jang, para. 0030, 0037, 0043, and 0050).  As the metal nanoparticles bonded to the semiconductor nanocrystals, transport mechanism is established by which electrons or holes may pass from the metal nanoparticles to the semiconductor and vice versa, and thus metal-semiconductor junctions are necessarily formed.  
	Claims 2 and 3:  The semiconductor-metal composite of Jang is expected to have junctions at the bonding sites between the metal nanoparticles and the semiconductor because the Jang method of forming the composite is the same as the method disclosed in the instant specification; that is, forming a mixture of the semiconductor and the metal precursor, and reducing the metal precursor to a metal bonded to the semiconductor by using a reducing agent.  Compare the description in paragraph 0042 of Jang to the description in Example 1, first paragraph, of the instant specification.   
	Claim 4:  Example 2 in Jang produces a semiconductor-metal composite of CdSe-Au.  Jang does not measure nor report the Schotty barrier of the composite; however, the Schotty barrier is expected to be above 100 meV because the inherent Schotty barrier at the Au/CdSe interface is measured to be around 0.7 eV which is 2
	Claim 5: The semiconductor nanoparticle is CdSe (Jang, Example 2) which is  a chalcogenide.
	Claims 6-8:  The metal is Au (Jang, Examples 1 & 2) which is a transition metal of group IB and a noble metal.
	Claim 9:  The semiconductor nanoparticle has a disc shape (Jang, para. 0030) which is a platelet.
	Claims 10 and 11:  The semiconductor-metal composite of Jang is expected to comprise a interfacial transition region between the semiconductor and the metal nanoparticles because the Jang method of forming the composite is the same as the method disclosed in the instant specification; that is, forming a mixture of the semiconductor and the metal precursor, and reducing the metal precursor to a metal that is bonded to the semiconductor by using a reducing agent.  Compare the description in paragraph 0042 of Jang to the description in Example 1, first paragraph, of the instant specification.   
	Claim 12:  Jang discloses a composite nanoparticle assembly, i.e. semiconductor nanocrystal-metal complex (abstract) comprising: semiconductor nanoparticles, i.e. semiconductor nanocrystal, and  metal nanoparticles bridging the spaces between the semiconductor nanoparticles; that is, the metal particles are “directly bound to the surface of the semiconductor nanoparticles” at “various positions without restriction” 
	Claims 13 and 14:  The semiconductor-metal assembly (i.e. complex) of Jang is expected to have junctions at the bonding sites between the metal nanoparticles and the semiconductor because the Jang method of forming the composite is the same as the method disclosed in the instant specification; that is, forming a mixture of the semiconductor and the metal precursor, and reducing the metal precursor to a metal bonded to the semiconductor by using a reducing agent.  Compare the description in paragraph 0042 of Jang to the description in Example 1, first paragraph, of the instant specification.   
	Claim 15:  Example 2 in Jang produces a semiconductor-metal composite of CdSe-Au.  Jang does not measure nor report the Schotty barrier of the composite; however, the Schotty barrier is expected to be above 100 meV because the inherent Schotty barrier at the Au/CdSe interface is measured to be around 0.7 eV which is about 700 meV.  Supporting Document:  Wang et al., Adv. Energy Mater. 2019, 9, 1803887, page 7, left column, last paragraph.
	Claim 16: The semiconductor nanoparticle is CdSe (Jang, Example 2) which is  a chalcogenide.
	Claims 17 & 18:  The metal is Au (Jang, Examples 1 & 2) which is a transition metal of group IB.
	Claim 19: Jang discloses that the metal particles are “directly bound to the surface of the semiconductor nanoparticles” at “various positions without restriction” including “the edges or ends of the semiconductor nanocrystal” (Jang, para. 0030, 0037 
	Claim 20:  The nanocomposite of Jang comprises Au and CdSe (Jang, Example 2).  Gold (Au) has an inherent electrical conductivity of 44.2x106 S/m.  CdSe has a resistivity of at most 3 ohm.cm at a film thickness of 250 nm (Mohanchandra and J. Uchil, Electrical properties of CdS and CdSe films deposited on vibrating substrates J. Appl. Phys., Vol. 84, No. 1, 1 July 1998, page 307, Table I).  Thus, as a nanoparticle, the highest resistivity of CdSe is not larger than 3 ohm.cm which is equivalent to about 33 S/m.  Therefore, the conductivity of the composite Au/CdSe as a whole would be that of Au offset by the resistivity of CdSe, and it would necessarily be greater than 104 S/m.
	Claim 21:  The nanocomposite of Jang comprises Au and CdSe (Jang, Example 2).  Gold has a Seebeck coefficient (S) of 1.5 V/K, Se has a Seebeck coefficient of 895 V/K, and Cd has a Seebeck coefficient of 2.5 (Source: Wikipedia, “Seebeck Coefficient”).  Thus the composite (Au/CdSe) as a whole is expected to possess a Seebeck coefficient of at least 200 V/K which is well within the claimed range of at least 140.  
	Claims 22 and 23:  CdSe has a power factor of 0.8x10-3 W/mK2 at room temperature (i.e. 400K) and at least 1.5x10-3 W/mK2 above room temperature (Zhong et al., RSC Adv., 2019, 9, 25471, page 25477, left column, last paragraph and Figure 8), which is equivalent to 800 W/mK2 to above 1,500 W/mK2.3  With regards to Au, the 2where S is the Seebeck coefficient of the material, and  is the electrical conductivity of the material.  As discussed in claims 20 and 21 above, the S-value of Au is 1.5V/K and of Au is of 44.2x106 S/m, thus the power factor S2is (1.5x10-6 V/K)2 x (44.2x106S/m) = 99.45x10-6 V2S/mK2 or 99.45x10-6 W/mK2 or 99.45 W/mK2.  Thus the power factor of the composite Au/CdSe (Jang, Example 2) as a whole is at least 900 to above 1600 W/mK2 which is within the claimed range of greater than 600 to greater than 1000 W/mK2.4
	Claim 24:  The semiconductor nanoparticle has a disc shape (Jang, para. 0030) which is a platelet.

Claims 9 and 24 are rejected under 35 U.S.C. 103 as being unpatentable over Jang.  
	Jang teaches the nanocomposite of claimed invention comprising semiconductor nanoparticles and metal nanoparticles as discussed above.  Jang suggests various shapes for the semiconductor nanoparticle including one of disc shape.  Because Jang teaches various shapes for the semiconductor as equivalent, it would have been obvious as matter of choice to select semiconductor nanoparticle that is a platelet semiconductor.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HOA (Holly) LE whose telephone number is (571)272-1511. The examiner can normally be reached Monday to Friday, 10:00 am to 7:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alicia Chevalier can be reached on 571-272-1490. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is 


/HOA (Holly) LE/Primary Examiner, Art Unit 1788                                                                                                                                                                                                        

December 29, 2021


    
        
            
        
            
        
            
        
            
        
            
        
            
    

    
        1 Any reference that is unfurnished with this Office Action has been provided by Applicant.
        2 This document is used to show the calculated power factor of CdSe as an inherent value, and not relied on as a prior art.
        3 Note:  This document is used to show the calculated power factor of CdSe as an inherent value, and not relied on as a prior art.
        4 Siemen*Volt = Watt/Volt